internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-123671-02 date date in re legend decedent date trust daughter agreement state court state dear this is in response to your letter dated date in which you requested a ruling concerning the generation-skipping_transfer_tax gst and gift_tax consequences of the proposed judicial construction of a_trust agreement that is exempt from the application of generation-skipping_transfer_tax imposed under sec_2601 the facts and representations submitted are summarized as follows decedent died on date at the time of his death decedent held a limited_power_of_appointment over the corpus of a_trust created by his deceased spouse’s will article of decedent’s will exercised that limited_power_of_appointment by appointing the trust assets to three separate trusts one for each of decedent’s three daughters and their respective descendants trust is the separate trust established for daughter pursuant to article paragraph b of decedent’s will the trustees shall distribute the income of trust at least quarterly to daughter her children or her grandchildren in such amounts and such proportions as the disinterested trustees in their sole plr-123671-02 discretion determine paragraph c provides for the distribution of trust principal as the disinterested trustees deem necessary or advisable for the health and maintenance of daughter her children or her grandchildren pursuant to article paragraph d at the time set for final distribution of trust the principal and undistributed_earnings of trust are to be distributed to the then living grandchildren of daughter as daughter appoints in her will and in the absence of such appointment then equally to the then living grandchildren of daughter if there are no then living grandchildren then to decedent’s deceased wife’s descendants by right of representation article of decedent’s will defines the term descendants as lawful blood descendants in the first second or any other degree of the ancestor designated and does not include any adopted_child of any descendant daughter is currently living and has six living children and nine living grandchildren two of daughter’s grandchildren were adopted and lived while a minor as a regular member_of_the_household of the adopting parent daughter and other interested parties of trust represent that there is an ambiguity because it is unclear whether the adopted grandchildren will be considered grandchildren and therefore beneficiaries of trust decedent’s will defines the term descendants to exclude an adopted_child of any descendant but the term grandchildren is not defined and article appears limited to defining the term descendants daughter trust’s trustee and all interested parties of trust wish to have the ambiguity over the status of adopted grandchildren as beneficiaries clarified all interested parties have entered into agreement to document their understanding that the exclusion of an adopted_child from the definition of the term descendant does not apply to the term grandchildren and that daughter’s adopted grandchildren are beneficiaries of trust the trustees of trust filed a petition for construction of trust agreement and approval of family agreement with state court for approval of agreement subsequently state court issued an order approving agreement and stating that agreement is consistent with the construction of ambiguous trust agreements under state law it has been represented that no additions actual or constructive have been made to trust after date the trustees of trust have requested the following rulings that the proposed judicial construction of trust with a family settlement among the interested parties agreeing to such construction will not result in any party making a taxable gift or transfer under sec_2501 that the proposed judicial construction of trust will not affect the exempt status of trust for purposes of the generation-skipping_transfer_tax under sec_2601 plr-123671-02 ruling - the gift_tax consequences of the beneficiaries’ consent to the judicial construction sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calender year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 provides in part that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift in 387_us_456 the supreme court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is a decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case the judicial construction clarifies the terms and beneficiaries of a previous transfer in accordance with decedent’s intent state court’s construction of trust is consistent with applicable state law that would be applied by the highest court of the state therefore we conclude that the beneficiaries’ consent to the construction would not be a transfer for gift_tax purposes and does not constitute a taxable gift pursuant to sec_2501 ruling - the exempt status of trust for gst purposes sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26 b i of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-123671-02 sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in an action for construction of a will the court’s objective is to ascertain the intention of the testator through the consideration of the instrument as a whole and when necessary or appropriate the circumstances under which the will was executed in re estate of smith ariz p 2d app an ambiguity is said to exist in an instrument when the written language is fairly susceptible to two or more constructions a patent ambiguity is an uncertainty which appears on the face of a will smith ariz pincite p 2d pincite based on the information submitted and representations made we conclude that the terms of trust present a bona_fide issue regarding whether the adopted grandchildren of daughter are considered grandchildren and therefore beneficiaries of trust we further conclude that state court’s construction of trust is consistent with applicable state law that would be applied by the highest court of the state accordingly based on the facts submitted and the representations made the state court’s order construing trust will not affect the exempt status of trust for purposes of the generation-skipping_transfer_tax and will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 plr-123671-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office had not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
